Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, the claims are directed to an apparatus identified by the claim as a quantifier integration unit.  This unit is described as comprising a machine readable medium with instructions encoded thereon to carry out the method recited in claim 1.  The purported steps recited in claim 1 do not recite active positively recited steps preceded by a present participle to clearly distinguish each step, therefore the Examiner cannot identify any positively recited method steps in the purported  method of claim 1.  Claims 2-3 are rejected as being indefinite by virtue of their dependency.  Claims 2-3 similarly recite limitations which refer to the purported steps of claim 1 and recite from whence measurements derive and that which such measurements allow.  Neither include a positively recited method step and are similarly rejected for being indefinite.
Claim limitation quantifier integration unit has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term is a nonce phrase an in claims 1-3 is coupled method language via the machine readable medium and the instructions encoded thereon in claim 1, but it is not clear that this is functional language per se.  With respect to claims 1-7, the term is recited absent functional language coupled to the term via a transitional phrase, but the nonce phrase itself beggars the question if the function is embedded in the term itself.  Does quantifier have functional or structural significance?  Does integration have functional or structural significance?  The default interpretation of the Examiner is that these terms preceding unit are merely descriptors of the nonce phrase itself and impart no functional significance to the term, but it is unclear since the term is not a term of art and the disclosure lacks a specific recitation of the structure corresponding to the term.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-3 recite from whence measurements derive and that which measurements allow.  Neither claims recites a further positively recited method step.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not clear that the claims are directed to one of the four statutory categories of invention.  Claim 1, while ostensibly directed to an apparatus nominally recited as a quantifier integration unit, recites that the claim comprises machine readable media with instructions encoded thereon, thereby suggesting the claim is directed to both an apparatus and a method claim.
Claim 1 also is rejected under this heading because the subject matter recited in claim 1 is directed to signals per se and therefore is not directed to one of the four statutory categories of invention.  The only component of the invention of claim 1 is machine readable instructions which includes carrier waves and signals.  Data may be copied and held by transitory recording media, and since the disclosure does not exclude a transitory recording media, the claim encompasses such media.  As a result, claim 1 merely recites transitory signals embedded with information of a particular content and therefore falls outside the bounds of patent eligible subject matter.  Claims 2-3 are similarly rejected under this heading since the claims do not cure the deficiency of claim 1 and recite from whence measurements are derived or that which measurements allow, neither of which is patent eligible subject matter.
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exemption comprising an abstract idea without significantly more. The claim(s) recite(s) an alleged method encoded on media requiring detection and image generation steps based on the detected information and integration of two data sets.  The claim is therefore directed to the judicial exemption of collecting, analyzing, classifying, organizing, filtering, storing, manipulating, and/or displaying information of a particular content. This judicial exception is not integrated into a practical application because the apparatus containing the purported method of claim 1 exists alone and separate from any other element. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only that to which a judicial exemption applies is recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by USPN 10,201,718.
Regarding claim 1, ‘718 discloses a computer implemented process (by processor 118 or178) where Cherenkov radiation is detected and converted to an image, non-Cherenkov radiation is detected and converted to an image, and the two images integrated (Col. 10, Lines 26-68).  Claims 2-3 are rejected on the same grounds as claim 1 since they fail to further limit the apparatus
Regarding claims 4-5, ‘718 discloses an apparatus comprising an accelerator (108) radiation beam source, Cherenkov and non-Cherenkov detectors (166-168, Col. 9 Line 27-43), processing units 118,178, and a quantifier integration unit consisting of the machine readable instructions executing the process at Col. 10 Lines 26-48, which necessitates machine readable instructions.  The radiation detection is performed following irradiation of a subject (Col. 9 Line 11-26).
Regarding claim 6, ‘718 discloses the apparatus of claim 4 includes a beam shaping apparatus 314.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by USPN WO 2015/077480.
Regarding claims 1-3, ‘480 discloses machine readable instructions corresponding to the method of claim 1 at [0079] including the first and second detection steps of Cherenkov and non-Cherenkov light and the processing of both sets of data to produce a corrected Cherenkov image.  Claims 2-3 are rejected on the same grounds since they fail to further limit claim 1.
Regarding claim 4-7, ‘480 discloses an apparatus comprising a particle accelerator radiation source [0036] Item 108, Cherenkov and non-Cherenkov detectors [0079], a processor [0079] and a quantifier integration unit described as the machine readable instructions at [0079].  ‘480 also discloses a beam shaping apparatus comprising a multi leaf collimator Item 126 [0121].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881